

THIRD AMENDMENT TO
CREDIT AGREEMENT
 
THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated effective as of October 10, 2006
(the "Third Amendment"), is made and entered into between and among UNIT
CORPORATION, SUPERIOR PIPELINE COMPANY, L.L.C., UNIT DRILLING COMPANY, UNIT
PETROLEUM COMPANY, PETROLEUM SUPPLY COMPANY, UNIT ENERGY CANADA, INC. and UNIT
TEXAS DRILLING, L.L.C. (collectively, the "Borrowers"), BANK OF OKLAHOMA,
NATIONAL ASSOCIATION ("BOk"), BANK OF AMERICA ("B of A"), BMO CAPITAL MARKETS
FINANCING, INC., formerly Harris Nesbitt Financing, Inc. ("BMO"), and COMPASS
BANK ("Compass") (individually a "Lender" and collectively, the "Lenders") and
BANK OF OKLAHOMA, NATIONAL ASSOCIATION, as agent for the Lenders now or
hereafter signatory parties thereto (the "Agent").
 
RECITALS:
 
A. The Borrowers (other than Unit Texas Drilling, L.L.C. ("Unit Texas")), the
Lenders and the Agent entered into that certain Credit Agreement dated as of
January 30, 2004, as amended by the First Amendment thereto dated effective as
of June 1, 2005, and as further amended by the Second Amendment thereto dated as
of November 4, 2005, between and among the Borrowers (other than Unit Texas),
the Lenders and the Agent (collectively, the "Existing Credit Agreement"),
pursuant to which the Lenders severally established certain Commitments set
forth on the Lenders Schedule annexed thereto as Schedule 2 until the Facility
Termination Date, subject to the Maximum Credit Amount and the Borrowing Base.
 
B. The Borrowers (including Unit Texas) have requested the Lenders' to severally
increase their respective Commitments such that each of the Aggregate Commitment
and the Maximum Credit Amount will be increased to the maximum principal amount
of $275,000,000.
 
C. The Lenders are willing to so modify and amend the Existing Credit Agreement
by increasing each of the Aggregate Commitment and the Maximum Credit Amount to
the maximum principal amount of $275,000,000 until the Facility Termination
Date, subject to the terms, provisions, conditions and limitations set forth in
the Existing Credit Agreement and as hereinafter set forth.
 
THEREFORE, subject to the terms, provisions, conditions and limitations set
forth in the Existing Credit Agreement and as hereinafter set forth, the Lenders
are willing to increase each of the Aggregate Commitment and the Maximum Credit
Amount to $275,000,000 until the Facility Termination Date, all subject to the
terms, provisions, conditions and limitations hereof and of the Existing Credit
Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, receipt of which is
acknowledged by the parties hereto, the parties agree as follows:
 
1.  Schedule 2 annexed to the Existing Credit Agreement is deleted and replaced
in its entirety by revised Schedule 2 annexed hereto and made a part hereof. The
definition of "Borrowers" in the Existing Credit Agreement is amended to include
Unit Texas.
 
 

 
2.  References in Section 2.5.2 of the Existing Credit Agreement and elsewhere
therein to an Aggregate Commitment and a Maximum Credit Amount of "$235,000,000"
are deleted and inserted in lieu thereof are references to the Aggregate
Commitment and the Maximum Credit Amount of "$275,000,000."
 
3.  The reference in Section 2.6.1 of the Existing Credit Agreement to a
Borrowing Base of "$300,000,000" is deleted and replaced with a reference to the
Borrowing Base of "$375,000,000" until the next scheduled Determination Date
thereof.
 
4.  The Borrowers, the Lenders and the Agent agree, stipulate and confirm that
(i) the Borrowing Base amount is $375,000,000 until the next scheduled
Determination Date and (ii) each of the Aggregate Commitment and the Maximum
Credit Amount is set at $275,000,000, respectively, as of the effective date of
this Third Amendment.
 
5.  The remaining terms, provisions and conditions set forth in the Existing
Credit Agreement (including without limitation, the consents, waivers and other
provisions of Article XVII thereof) shall remain in full force and effect and
are incorporated and adopted herein by reference. The Borrowers restate, confirm
and ratify the warranties, covenants and representations set forth therein and
further represent to the Lenders and the Agent that, as of the date hereof, no
uncured Default or Event of Default exists under the Existing Credit Agreement,
as amended by this Third Amendment (collectively, the "Credit Agreement"). The
Borrowers further confirm, grant and re-grant, pledge and re-pledge to the Agent
for the ratable benefit of the Lenders a continuing and continuous, first and
prior mortgage lien against, security interest in and collateral pledge in the
Collateral more particularly described in Article IX of the Existing Credit
Agreement. Unit Texas Drilling, L.L.C., an Oklahoma limited liability company
("Unit Texas"), is the only Material Subsidiary of Borrowers as of the effective
date of this Third Amendment.
 
6.  The Borrowers shall execute and deliver, or cause to be executed and
delivered to the Agent for the benefit of the Lenders, each of the following as
express conditions precedent to the effectiveness of the amendments and
modifications contemplated by this Third Amendment:
 
a.  this Third Amendment;
 
b.  the replacement Notes in favor of and payable to the order of the respective
Lenders in the respective original face principal amounts as set forth in
Schedule 2 annexed hereto;
 
c.  payment of the fully earned and non-refundable loan facility fee of 15 basis
points (0.15%) on the $40,000,000 increase in the Aggregate Commitment and
Maximum Credit Amount ($60,000) above $235,000,000 to be allocated pro rata
among the Lenders in accordance with each Lender's percentage of the $40,000,000
increase in the Aggregate Commitment and the Maximum Credit Amount above
$235,000,000, respectively; and
 
d.  corporate incumbency and no default certificates from each of the Borrowers,
with resolutions attached, in form, scope and content acceptable to the Agent.
 
 
2


 
7.  The Borrowers agree to pay to the Agent on demand all costs, fees and
expenses (including without limitation) reasonable attorneys fees and legal
expenses incurred or accrued by the Agent in connection with the preparation,
negotiation, execution, closing, delivery, and administration of this Third
Amendment.
 
8.  Any capitalized term used herein but not otherwise defined shall have the
meaning given to such term in the Existing Credit Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered in Tulsa, Oklahoma, effective as of the day and year
first above written.
 
UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C.,
an Oklahoma limited liability company,
UNIT PETROLEUM COMPANY, an Oklahoma
corporation,
UNIT DRILLING COMPANY, an Oklahoma
corporation,
PETROLEUM SUPPLY COMPANY, an
Oklahoma corporation,
UNIT ENERGY CANADA INC., an Alberta,
Canada corporation, and UNIT TEXAS DRILLING, L.L.C., an Oklahoma
limited liability company
 
By  /s/ Larry D. Pinkston
Larry D. Pinkston, President of each of
UNIT CORPORATION,
UNIT PETROLEUM COMPANY,
UNIT DRILLING COMPANY,
PETROLEUM SUPPLY COMPANY,
UNIT ENERGY CANADA INC.,
as Manager of UNIT TEXAS DRILLING,
L.L.C., and SUPERIOR PIPELINE
COMPANY, L.L.C.
 
7130 South Lewis Avenue, Suite 1000
Tulsa, Oklahoma 74136
Attention: Larry Pinkston
Telephone: (918) 493-7700
Facsimile: (918) 493-7711

 
 
3




 BANK OF OKLAHOMA, NATIONAL  ASSOCIATION, in its individual corporate  capacity
as a Lender, as LC Issuer and as  Administrative Agent for the Lenders    By 
/s/ Pam Schloeder
Pam Schloeder
Senior Vice President
 
101 East Second Street
Bank of Oklahoma Tower
One Williams Center
Tulsa, Oklahoma 74192
Telephone: (918) 588-6012
Facsimile: (918) 588-6880

 
 
 
 
 
 
 
 
 


 
 
 
 
 
 
 
 
 

4


 
 

BANK OF AMERICA, N.A., a Lender  
By  /s/ Gregory B. Hanson
Gregory B. Hanson
Vice President
 
100 Federal Street
Boston, MA 02110
Telephone: (617) 434-6613
Facsimile: (617) 434-3652


 
 
 
 
 


 
 
 
 
 


 

5


 
 

 

BMO CAPITAL MARKETS FINANCING, INC., formerly Harris Nesbitt Financing, Inc., a
Lender   By  /s/ Mary Lou Allen
Mary Lou Allen,
Vice President
 
Bank of Montreal
Houston Agency
700 Louisiana Street
4400 Bank of America Center
Houston, Texas 77002
Telephone: (713) 546-9761
Facsimile: (713) 223-4007

 
 
 
 
 
 
 


 
 
 
 
 
 
 
 
 
 
 

6


 
 

COMPASS BANK, a Lender   By /s/ Kathleen J. Bowen  
Kathleen J. Bowen
Senior Vice President
24 Greenway Plaza
14th Floor
Houston, Texas 77046
Telephone: (713) 968-8273
Facsimile: (713) 968-8292


 
 
 
7


 

SCHEDULE 2
 
LENDERS SCHEDULE
 


 
Lender
 
Maximum Credit Amount
 
% of Maximum Credit Amount
 
Bank of Oklahoma, N. A.
 
$81,911,500.00
 
29.786%
 
Bank of America, N. A.
 
$76,065,000.00
 
27.660%
 
BMO
 
$76,065,000.00
 
27.660%
 
Compass Bank
 
$40,958,500.00
 
14.894%
 
TOTAL MAXIMUM CREDIT AMOUNT
 
$275,000,000.00
 
100.00%
 

 
 

 
EXHIBIT A


Form of
PROMISSORY NOTE



$________________ 
 October 10, 2006
 
 Tulsa, Oklahoma

 


FOR VALUE RECEIVED, the undersigned, UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C., an Oklahoma limited liability company, UNIT
DRILLING COMPANY, an Oklahoma corpora-tion, UNIT PETROLEUM COMPANY, an Oklahoma
corporation, PETROLEUM SUPPLY COMPANY, an Okla-homa corporation, UNIT ENERGY
CANADA INC., an Alberta, Canada corporation, and UNIT TEXAS DRILLING, L.L.C., an
Oklahoma limited liability company (individually and collectively the
"Borrow-ers"), jointly and severally promise to pay to the order of [insert name
of Lender], with interest, the principal sum of _______ MILLION and NO/100ths
DOLLARS ($__,000,000.00) or, if less, the aggregate principal amount of all
advances outstanding from time to time hereunder, made by _________ to Borrowers
pursuant to the Credit Agreement (hereinafter defined) and unless otherwise
provided in the Credit Agreement, the principal balance of this Note outstanding
on the Facility Termination Date, with interest payments due on each applicable
Payment Date. This Note is issued pursuant to and subject to the terms of a
certain Credit Agreement dated as of January 30, 2004, as amended by the First
Amendment thereto dated as of June 1, 2005, as further amended by the Second
Amendment thereto dated as of November 4, 2005, and as further amended by the
Third Amendment thereto dated as of October 10, 2006, among Borrowers, and Bank
of Oklahoma, National Association ("BOk"); Bank of America, N.A.; BMO Capital
Markets Financing, Inc., formerly Harris Nesbitt Financing, Inc.; and Compass
Bank (collectively the "Lenders"), with BOk as the Administrative Agent (in such
capacity, the "Administrative Agent") (such Credit Agreement, as amended by the
First Amendment and by the Second Amendment, respectively, and as hereafter
amended, modified, supplemented or restated from time to time collectively
referred to as the "Credit Agree-ment"). Capital-ized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.
 
Except as hereinafter provided in connection with a Default, interest shall
accrue on the outstanding principal balance hereof and on any past due interest
to the Facility Termination Date at the rate or rates per annum determined
pursuant to the Pricing Schedule annexed to the Credit Agreement, as provided in
and calculated pursuant to the Credit Agreement.
 
The rate of interest payable upon the indebtedness evidenced by this Note shall
not at any time exceed the maximum rate of interest permitted under the laws of
the State of Oklahoma or federal laws to the extent they apply to loans of the
type and character evidenced by this Note.
 
All payments under this Note shall be made in legal tender of the United States
of America or in other immediately available funds at the offices of the
Administrative Agent at Bank of Oklahoma Tower, One Williams Center, Seven East
Second Street, Tulsa, Oklahoma 74172, and no credit shall be given for any
payment received by check, draft or other instrument or item until such time as
the Administrative Agent or the holder hereof shall have received
 
 

credit therefor from the Administrative Agent's or the holder's collecting agent
or, in the event no collecting agent is used, from the bank or other financial
institution upon which said check, draft or other instrument or item is drawn.
If any payment is due upon a Saturday or Sunday or upon any other day on which
state or national banks in the State of Oklahoma are closed for business by
virtue of a legal holiday for such banks, such payment shall be due and payable
on the next succeeding Business Day, and interest shall accrue to such day.
 
The Borrowers may borrow and reborrow hereunder at any time and from time to
time as provided in the Credit Agreement and may prepay this Note in whole or in
part, subject to the prepayment limitations contained in the Credit Agreement;
provided, however, that any partial prepayment shall be applied first to accrued
interest, then to the unpaid principal balance hereof.
 
From time to time the Borrowers and the Lenders may agree to extend the maturity
date of this Note or to renew this Note, in whole or in part, or a new note of
different form may be substituted for this Note and/or the rate of interest may
be changed, or changes may be made in consideration of loan extensions, and the
holder, from time to time, may waive or surrender, either in whole or in part,
any rights, guarantees, security interests, or liens given for the benefit of
the holder in connection with the payment and the securing the payment of this
Note; but no such occurrences shall in any manner affect, limit, modify or
otherwise impair any rights, guarantees or security of the holder not
specifically waived, released or surrendered in writing, nor shall the Borrowers
or any guarantor, endorser or any other person who is or might be liable hereon,
either primarily or contingently, be released from such liability by reason of
the occurrence of any such event. The holder hereof, from time to time, shall
have the unlimited right to release any person who might be liable hereon; and
such release shall not affect or discharge the liability of any other person who
is or might be liable hereon.
 
This Note is subject to and governed by the terms, provisions, conditions and
limitations of the Credit Agreement concerning, among other matters,
acceleration following a Default, imposition of default rates of interest during
the continuance of a Default, methods of payment, minimum amounts of each
Advance, selection of the type of Advance and applicable Interest Period for new
Advances, Borrowing Base calculations, Maximum Credit Amount, Aggregate
Commitment amounts, security interests in Rigs and deposit accounts of the
Borrowers with the Administrative Agent and any of the Lenders, rights of set
off or offset in connection therewith and all other matters terms, provisions
and agreements therein prescribed or governed.
 
The Borrowers and all endorsers, guarantors and sureties hereby severally waive
protest, presentment, demand, and notice of protest and nonpayment in case this
Note or any payment due hereunder is not paid when due; and they agree to any
renewal of this Note or to any extension, acceleration or postponement of the
time of payment, or any other indulgence, to any substituting, exchange or
release of collateral and to the release of any party or person primarily or
contingently liable hereon without prejudice to the holder and without notice to
the Borrowers or any endorser, guarantor or surety. In the event of any
controversy, claim or dispute among the parties affecting or relating to the
subject matter or performance of this Note, the prevailing party shall be
entitled to recover from the non-prevailing party all of its reasonable costs,
expenses, including reasonable attorneys' and accountants' fees. In the event
the Administrative Agent or BANK is the prevailing party, the Borrowers, and any
guarantor, endorser, surety or any other person who is or may become liable
hereon, will, on demand, pay all such costs and expenses.
 
 
2


 
This Note is secured by the Collateral described in the Credit Agreement, which
provides, among other things, for prepayment of this Note upon the occurrence of
certain events and for limitations on Advances that may be made hereunder. This
Note is a -replacement and modification of that certain promissory note dated as
of November 1, 2005, payable by the Borrowers (other than Unit Texas Drillling,
L.L.C.) to the order of [insert name of Lender] in the original principal amount
of $_________.
 
This Note is issued by the Borrowers in accordance with the provisions of
Section 2.14(iv) of the Credit Agreement and shall be governed by and construed
in accordance with the laws of the State of Oklahoma. Borrowers agree that all
suits or proceedings arising from or related to this Note or the Credit
Agreement may be litigated in courts, state or federal, sitting in Tulsa County,
State of Oklahoma. In furtherance of this provi-sion, Borrowers hereby waive any
objection to such venue.
 
Notwithstanding the single execution of this Note by the undersigned President
of each of the corporate Borrowers and the manager of the limited liability
companies Borrower, as applicable, each of the Borrowers is jointly and
severally bound by the terms of this Note.
 
 

UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C.,
an Oklahoma limited liability company,
UNIT PETROLEUM COMPANY, an Oklahoma
corporation,
UNIT DRILLING COMPANY, an Oklahoma corporation, PETROLEUM SUPPLY COMPANY, an
Oklahoma corporation, UNIT ENERGY CANADA INC., an Alberta,  Canada corporation,
and UNIT TEXAS DRILLING, L.L.C., an Oklahoma limited liability company  
By_____________________________________
Larry D. Pinkston, President of each of
UNIT CORPORATION,
UNIT PETROLEUM COMPANY,
UNIT DRILLING COMPANY,
PETROLEUM SUPPLY COMPANY,
UNIT ENERGY CANADA INC.,
as Manager of UNIT TEXAS DRILLING,
L.L.C., and SUPERIOR PIPELINE
COMPANY, L.L.C.

 
 
 
 
 
 
 
 
 
 
3
